United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lancaster, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Docket No. 17-0881
Issued: August 7, 2017

Appearances:
Debra Hauser, Esq., for the appellant1
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 13, 2017 appellant, through counsel, filed a timely appeal from a
September 12, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from OWCP’s September 12, 2016 decision was Saturday,
March 11, 2017. Because the last day of the 180-day filing period fell on a Saturday, the filing period is extended
until the close of the next business day, which was Monday, March 13, 2017. Accordingly, the appeal is timely filed
pursuant to 20 C.F.R. § 501.3(f)(2).

ISSUE
The issue is whether appellant met her burden of proof to establish that her claimed
lumbar condition is causally related to her accepted factors of federal employment.
FACTUAL HISTORY
On September 8, 2015 appellant, then a 43-year-old city carrier, filed an occupational
disease claim (Form CA-2) for a back condition that she attributed to having been required to
work outside her medical restrictions. Specifically, she noted that the employing establishment
required her to walk more than what was medically defined. Appellant identified July 8, 2015 as
the date she first became aware of her disease/illness, and also the date when she first realized
her disease/illness was caused or aggravated by her federal employment. She stopped work on
July 17, 2015. The employing establishment controverted appellant’s occupational disease
claim.
In a narrative statement accompanying her claim, appellant asserted that, on July 8, 2015,
she advised a manager that her back hurt because she was required to work outside her medical
restrictions, but management continued to assign her work outside of her medical restrictions.
She claimed that she was required to walk more than one hour per day in contravention of the
work restrictions contained in a June 30, 2015 medical report.
In a September 7, 2015 letter, appellant’s postmaster indicated that the employing
establishment controverted her occupational disease claim. He advised that, prior to her July 7,
2015 return to work, appellant had been off work for more than three and a half years due to a
nonwork-related injury. The postmaster asserted that appellant was never assigned work that
exceeded the work restrictions outlined by her attending physician on June 30, 2015. He
indicated that on July 7, 2015 appellant was assigned mail delivery duties on two streets that
would require 45 minutes of walking to perform. The postmaster noted that, after being on duty
on July 7, 2015 for less than 90 minutes, appellant informed him that her back hurt and that she
had nearly exhausted her one-hour walking restriction. He told her that she had only been
walking on her delivery route for only 20 minutes. Appellant responded that, including her
walking at work prior to starting her delivery route, she had been walking for approximately one
hour. The postmaster indicated that the unfinished portion of the mail delivery route for that day
was assigned to another employee. When appellant returned on July 8, 2015, appellant’s
supervisor assigned her the same delivery route that she had been assigned the previous day, but
appellant reported she was close to exhausting her one-hour walking restriction after completing
a smaller portion of the route than she had completed on July 7, 2015. The postmaster noted that
appellant’s supervisor assigned the remainder of the route to another employee. He indicated
that on July 9, 2015 appellant advised him that her one-hour walking restriction had been
exhausted after she had completed even less of the delivery route than she had completed the
prior two days, and that she also reported she could not perform mounted delivery duties without
violating her three-hour sitting restriction. The postmaster indicated that he then ended
appellant’s work shift for that day.
After being off work for three days, appellant returned to work on July 13, 2015 and was
assigned mounted delivery duties for that date through July 16, 2015 which required sitting for
two hours per day. The postmaster indicated that appellant did not complete her mounted
delivery duties on any of the four days she worked between July 13 and 16, 2015. He noted that
2

on July 17, 2015 appellant was given a letter indicating that light-duty work was no longer
available and she stopped work on that date. The postmaster indicated that appellant never
worked a full eight-hour day during the seven days she worked in July 2015. He also noted that
she had not submitted any medical evidence establishing a work-related injury.
In a September 10, 2015 letter, OWCP requested that appellant submit additional factual
and medical evidence in support of her occupational disease claim. On September 10, 2015 it
also requested additional information from the employing establishment.
Appellant submitted a June 30, 2015 report from Dr. Oladele Olusanya, an attending
Board-certified family practitioner, who provided various work restrictions. Dr. Olusanya noted
that appellant could work eight hours per day utilizing her back brace. He indicated that
appellant could walk for up to one hour per day (not including the walking required prior to
starting her shift), stand for up to three hours, and sit for up to eight hours. Appellant was
capable of twisting, bending, reaching above her shoulders, lifting 15 pounds intermittently and
10 pounds continuously, and using her hands for repetitive simple grasping, fine manipulation,
and pushing. Dr. Olusanya indicated that appellant could not crawl, climb, or kneel.
In a September 21, 2015 report, Dr. Naheed Shahid, an attending Board-certified
internist, indicated that appellant presented on that date and reported suffering an aggravation of
preexisting lumbar conditions “per her previous [magnetic resonance imaging (MRI) scan]
findings of a herniated disc.” He noted that appellant reported that she returned to work on
July 7, 2015 with light-duty restrictions and that she woke up on July 8, 2015 with acute back
spasms and pain, which she attributed to excessive walking of 30 minutes over her restrictions,
prolonged sitting while driving, and climbing stairs. Appellant advised that she continued to
work on July 8, 9, 10 and 13, 2015, that she was unable to return to work as of July 17, 2015, and
that her light-duty restrictions of not walking over one hour were pushed over the limit by 30
minutes each day she worked in July 2015. Dr. Shahid noted that appellant would be referred for
an MRI scan and electromyogram (EMG) testing of her lumbar spine, that she would participate
in physical therapy for six to eight weeks, and that she would receive follow-up treatment from
other physicians for lumbar radiculopathy. He indicated that August 28, 2015 lumbar x-rays
showed good disc space height maintained and lordosis within normal limits and he diagnosed
herniated disc, back injury, and lower back pain. Dr. Shahid advised that it was his professional
opinion that appellant sustained an injury in the performance of her duties as a city carrier which
had been “diagnosed as an aggravation of preexisting conditions of lumbar injury which required
[30] minutes of excessive walking beyond her restrictions while delivering mail.”
In a November 20, 2015 decision, OWCP denied appellant’s claim for an employmentrelated lumbar condition. It found that she established the existence of alleged employment
factors, i.e., carrying out her duties of delivering mail as a city carrier for several days in
July 2015. OWCP determined, however, that appellant failed to submit sufficient medical
evidence to establish that her claimed lumbar condition was causally related to her employment
factors, noting that Dr. Shahid’s September 21, 2015 report did not contain a rationalized opinion
on causal relationship.
On February 5, 2016 appellant, through counsel, requested reconsideration of OWCP’s
November 20, 2015 decision. Counsel indicated that appellant would be submitting an
additional report from Dr. Shahid that would establish her claim for a work-related lumbar
condition.
3

In a January 26, 2016 report, Dr. Shahid indicated that, on or about July 8, 2015,
appellant became aware of an aggravation to her lower back condition while she was performing
her duties as a city carrier. He further indicated that appellant’s physical duties as a city carrier
including inspecting her postal vehicle, retrieving mail weighing 10 pounds or more from a
distribution case, lifting and transporting the mail to a case for sorting, and loading the mail on a
case ledge. Appellant had to bend and lift trays and tubs of mail weighing 30 pounds or more
while casing mail, and that performing the task of case routing took up to three hours of
continuous standing, twisting, turning, and reaching above the shoulders. Dr. Shahid indicated
that appellant had to move a wheeled container weighing up to 70 pounds and load it into her
postal vehicle. Appellant then spent six hours or more delivering mail on her route carrying a
satchel over her shoulder weighing up to 35 pounds and walking over varied terrain. These
actions required continuous twisting, turning, bending, lifting, and stooping. Dr. Shahid
provided a recitation of appellant’s history of work activities in July 2015 and her reported back
symptoms. He indicated that appellant’s work activities caused shortening and weakening of the
muscles, which in turn caused increased pressure on her lumbar spine. Dr. Shahid noted that
appellant’s job duties over time put substantial pressure on the lumbar discs and the flexion,
compression, and axial loading forces from these activities placed great stress on the spine and
contributed to the failing of the annulus. He indicated that appellant’s continued lifting and
carrying of mail for extended periods caused extensive stress on the discs and facet joints and
resulted in protrusion or herniation of a disc. Dr. Shahid indicated that August 28, 2015 lumbar
x-rays showed good disc space height maintained and lordosis within normal limits, but noted
that even with preserved disc space height and lordosis appellant did have herniated discs with
significant pain and findings on physical examination. He advised that it was his professional
opinion that appellant sustained an aggravation of the preexisting conditions of herniated disc,
back injury, and lower back pain due to her city carrier job which required 30 minutes of
excessive walking beyond her restrictions while delivering mail, prolonged sitting while driving,
and climbing stairs. Dr. Shahid opined that there was nothing else in appellant’s history to
suggest any other contributing factor.
In a March 31, 2016 decision, OWCP denied modification of its November 20, 2015
decision denying appellant’s claim for an employment-related lumbar condition. It found that
Dr. Shahid’s latest report did not contain a rationalized opinion on causal relationship between
appellant’s employment factors and the diagnosed back conditions. OWCP also indicated that
Dr. Shahid did not provide a complete history of appellant’s preexisting back condition.
On June 15, 2016 appellant, through counsel, again requested reconsideration of the
merits of her claim and submitted a May 20, 2016 report from Dr. Shahid.
In his May 20, 2016 report, Dr. Shahid provided a recitation of appellant’s reported
July 2015 work duties and back symptoms, which was similar to that provided in his prior report.
He also provided a similar description of his belief that appellant’s work duties placed stress on
her lumbar discs and aggravated a disc herniation. Dr. Shahid provided a description of the work
restrictions that Dr. Olusanya recommended in his June 30, 2015 report. He noted that it was his
professional opinion that appellant sustained an aggravation of the preexisting condition of her
lumbar spine in the performance of her duties as a city carrier which required 30 minutes of
excessive walking beyond her one-hour restriction while delivering the mail, prolonged sitting
while driving in violation of her three-hour sitting restriction, and climbing stairs in violation of
her restriction against climbing. Dr. Shahid asserted that there was nothing else in appellant’s
4

history to suggest any other contributing factors. He indicated that he was enclosing medical
record which would show that the exacerbation of appellant’s preexisting lumbar condition was
present even three years ago. However, Dr. Shahid did not enclose any medical records.
In a September 12, 2016 decision, OWCP denied modification of its March 31, 2016
decision denying appellant’s claim for an employment-related lumbar condition. It found that
the Dr. Shahid’s May 20, 2016 report did not contain a rationalized opinion on the causal
relationship between appellant’s employment factors and the diagnosed back conditions.
LEGAL PRECEDENT
A claimant seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence, including that an injury was sustained in the performance of duty as alleged and that
any specific condition or disability claimed is causally related to the employment injury.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the identified employment factors.6
A physician’s opinion on causal relationship must be based on a complete factual and
medical background, must be one of reasonable medical certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the established employment factors.7
ANALYSIS
On September 8, 2015 appellant filed an occupational disease claim for a lumbar
condition that allegedly arose on or about July 8, 2015. She had returned to work on July 7,
2015 after being absent for several years due to a nonwork-related medical condition. Appellant
worked in a limited-duty capacity from July 8, 2015 until she stopped work on July 17, 2015.
OWCP denied her occupational disease claim in decisions dated November 20, 2015, March 31,
and September 12, 2016.
The Board finds that appellant failed to submit sufficient medical evidence to establish
that her claimed lumbar condition was causally related to factors of her employment. Appellant
established that for several days between July 7 and 16, 2015 she performed city carrier duties
4

Supra note 2.

5

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is a
medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996).
6

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

P.K., Docket No. 08-2551 (issued June 2, 2009); John W. Montoya, 54 ECAB 306 (2003).

5

that included walking while delivering mail, sitting in her postal vehicle while performing
mounted mail delivery duties, and lifting, handling, and carrying mail while performing sorting
and delivery duties.8 The Board finds that appellant did not submit rationalized medical
evidence establishing causal relationship between these employment factors and a specific
diagnosed back condition.
In a September 21, 2015 report, Dr. Shahid, an attending physician, indicated that
appellant presented on that date and reported suffering an aggravation of preexisting lumbar
conditions “per her previous MRI scan findings of a herniated disc.” Dr. Shahid discussed the
work duties that appellant reported performing for several days between July 7 and 16, 2015 and
detailed the back symptoms that she reported. He indicated that August 28, 2015 lumbar x-rays
showed good disc space height maintained and lordosis within normal limits and he diagnosed
herniated disc, back injury, and lower back pain. Dr. Shahid advised that it was his professional
opinion that appellant sustained an injury in the performance of her duties as a city carrier which
had been “diagnosed as an aggravation of preexisting conditions of lumbar injury which required
[30] minutes of excessive walking beyond her restrictions while delivering mail.”
The Board notes that Dr. Shahid’s September 21, 2015 report is of limited probative
value in establishing appellant’s claim for a work-related lumbar condition because he did not
provide adequate medical rationale in support of his conclusive opinion on causal relationship.
The Board has held that a medical report is of limited probative value on the issue of causal
relationship if it contains a conclusion regarding causal relationship which is unsupported by
medical rationale.9 Although Dr. Shahid posited that appellant’s work duties, including walking
her delivery route, aggravated her preexisting lumbar condition, he did not adequately identify
what particular condition he felt had been aggravated. He diagnosed a herniated disc, but did not
identify the particular disc. Moreover, Dr. Shahid did not detail the objective medical evidence
supporting his diagnosis of a herniated disc. He did not explain how his diagnosis comported with
August 28, 2015 lumbar x-rays which showed good disc space height maintained and lordosis
within normal limits.10 Dr. Shahid’s opinion is not based on a complete factual and medical
history because he did not provide any notable discussion of the preexisting lumbar condition
which he felt had been aggravated by work activities in July 2015. The Board has held that an
opinion on a given medical question is of limited probative value if it is not based on a complete
and accurate factual and medical history.11 Dr. Shahid did not explain the medical process
through which appellant could have sustained a work-related aggravation of a preexisting lumbar
condition by working several days in July 2015, nor did he explain why appellant’s back problems
were not solely due to the natural progression of her underlying preexisting condition.

8

The Board notes that there is some discrepancy between the accounts of appellant and her postmaster regarding
the precise days that appellant performed her work duties in July 2015 and the amount of time she performed each
work task. Appellant alleged that she was forced to violate the June 30, 2015 work restrictions provided by
Dr. Olusanya and the postmaster disputed this assertion. The Board notes that the differences between the two
accounts are not significant and that the above-noted work factors have been established.
9

C.M., Docket No. 14-0088 (issued April 18, 2014).

10

The Board notes that appellant did not submit any diagnostic testing reports.

11

E.R., Docket No. 15-1046 (issued November 12, 2015).

6

In a January 26, 2016 report, Dr. Shahid provided a more extensive discussion of
appellant’s reported work duties in July 2015 and her reported symptoms around that time. He
indicated that August 28, 2015 lumbar x-rays showed good disc space height maintained and
lordosis within normal limits, but noted that even with preserved disc space height and lordosis
appellant did have herniated discs with significant pain and findings on physical examination.
However, this statement does not provide any notable clarification of why Dr. Shahid felt that
appellant sustained a herniated disc, which was reportedly aggravated by work duties. He
provided only a general discussion of how certain activities can place pressure on lumbar discs
and cause damage. For example, Dr. Shahid indicated that appellant’s job duties in July 2015
put substantial pressure on the lumbar discs and that the flexion, compression, and axial loading
forces from these activities placed great stress on the spine and contributed to the failing of the
annulus. However, he did not identify any specific objective findings to support this assertion
and, in fact, the record does not contain the detailed findings of any particular physical
examination conducted by him or any other attending physician. Dr. Shahid indicated that
appellant aggravated her preexisting lumbar herniated disc due to her city carrier job which
required 30 minutes of excessive walking beyond her restrictions while delivering mail,
prolonged sitting while driving, and climbing stairs.12 However, he did not provide any
additional explanation of this opinion. Dr. Shahid posited that there was nothing else in
appellant’s history to suggest any other contributing factor, but he did not discuss appellant’s
history prior to July 2015 in any detail.13 He also produced a May 20, 2016 report that contained
a discussion on causal relationship similar to that contained in his January 26, 2016 report.
However, this latter report is also of limited probative value on the relevant issue of this case
because it failed to provide a rationalized opinion that appellant sustained an employment-related
lumbar condition.14
On appeal, counsel argued that Dr. Shahid’s reports establish appellant’s claim for a
work-related lumbar condition, but the Board has explained why Dr. Shahid’s reports are of
limited probative value with respect to this matter.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her
claimed lumbar condition was causally related to her accepted factors of her federal employment.

12

As noted above, appellant’s postmaster disputed that appellant’s work restrictions were violated. See supra
note 8.
13

See supra note 11.

14

See Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB 332 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).

7

ORDER
IT IS HEREBY ORDERED THAT the September 12, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 7, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

